UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22811 Bridge Builder Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards, Secretary Bridge Builder Trust c/o 2020 East Financial Way Glendora, CA 91741 (Name and address of agent for service) 414-287-3700 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2014 Date of reporting period: June 30, 2014 Item 1. Proxy Voting Record. Bridge Builder Trust Summary of Proxy Votes Cast For the period ended June 30, 2014 Bridge Builder Bond Fund Company Name Provider Security ID Meeting Type Meeting Date Votable Shares Shares Voted Proponent Proposal Text Management Recommendation Vote Instruction Normandy Mortgage Loan Co LLC 65619AAA1 Written Consent 11-Mar-14 Management Consent to the Terms Set Forth in the Letter of Direction None For Normandy Mortgage Loan Co LLC 85487QAA3 Written Consent 11-Mar-14 Management Consent to the Terms Set Forth in the Letter of Direction None For Stanwich Mortgage Loan Trust 85488AAA7 Written Consent 11-Mar-14 Management Consent to the Terms Set Forth in the Letter of Direction None For Stanwich Mortgage Loan Trust 85488NAA9 Written Consent 11-Mar-14 Management Consent to the Terms Set Forth in the Letter of Direction None For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Bridge Builder Trust By (Signature and Title) /s/ Joseph Neuberger Joseph Neuberger, President Date 7/25/2014
